SUPPLEMENT Dated May 4, 2009 To The Current Prospectus GoldenSelect Genesis I GoldenSelect Genesis Flex Issued By ING USA Annuity and Life Insurance Company (Formerly, Golden American Life Insurance Company) Through Its Separate Account A This supplement updates the prospectus , effective May 1, 2009 . Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Contact Center at 1-800-366-0066. The following investment portfolios are now available under your Contract: Fund Name Investment Adviser/ Investment Objective Subadviser ING Investors Trust ING Russell Large Cap Index Investment Adviser: ING Seeks investment results (before fees and Portfolio (Class S) Investments, LLC expenses) that correspond to the total return of Investment Subadviser: ING the Russell Top 200 ® Index. Investment Management Co. ING Russell Mid Cap Growth Index Investment Adviser: ING Seeks investment results (before fees and Portfolio (Class S) Investments, LLC expenses) that correspond to the total return of Investment Subadviser: ING the Russell Midcap ® Growth Index. Investment Management Co. The following is added to the prospectus to reflect changes in Fund names: List of Fund Name Changes Former Fund Name Current Fund Name ING Van Kampen Real Estate Portfolio ING Clarion Real Estate Portfolio ING VP MidCap Opportunities Portfolio ING MidCap Opportunities Portfolio ING PIMCO Core Bond Portfolio ING PIMCO Total Return Bond Portfolio Gen-GenFlex 1 05/09 SUPPLEMENT Dated May 4, 2009 To the Current Prospectus GoldenSelect Genesis I GoldenSelect Genesis Flex Issued By ING USA Annuity and Life Insurance Company (Formerly, Golden American Life Insurance Company) Through its Separate Account A This supplement updates the prospectus for your variable annuity contract. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Service Center at 1-800-366-0066. NOTICE OF REORGANIZATIONS Effective after the close of business on or about July 17, 2009 , the following Disappearing Portfolios will reorganize into and become part of the following Surviving Portfolios: Disappearing Portfolios Surviving Portfolios ING Neuberger Berman Partners Portfolio ING Russell TM Large Cap Index Portfolio ING Oppenheimer Main Street Portfolio ® Information Regarding Reorganizations: These reorganizations will be administered pursuant to agreements, which either have been approved, or are subject to approval, by the boards of trustees of the Disappearing Portfolios. The reorganization agreements will also be subject to shareholder approval. If shareholder approval is obtained, each reorganization is expected to take place on or about the relevant date noted above, resulting in a shareholder of a given Disappearing Portfolio becoming a shareholder of the corresponding Surviving Portfolio. Each shareholder will thereafter hold shares of the Surviving Portfolio having equal aggregate value as shares of the Disappearing Portfolio, and the Disappearing Portfolios will no longer be available under the contract. Unless you provide us with alternative allocation instructions, all future allocations directed to a given Disappearing Portfolio will be automatically allocated to the corresponding
